       Case 5:19-cv-00456-TES-TQL Document 23 Filed 01/27/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION


SHELDON ROOSEVELT WRIGHT,

        Plaintiff,
                                                        CIVIL ACTION NO.
v.                                                     5:19-cv-00456-TES-TQL

Corporal ASHLEY SAULSBURY, et al.,

        Defendants.

              ORDER ADOPTING REPORT AND RECOMMENDATION



        In his Report and Recommendation [Doc. 22], the United States Magistrate Judge

 recommends that the Court grant Defendants’ Motion to Dismiss [Doc. 17] and

 consequentially, dismiss without prejudice Plaintiff’s Complaint [Doc. 1]. No objections

 have been filed to the magistrate judge’s Report and Recommendation; therefore, the

 Court reviews his findings for clear error. 28 U.S.C. § 636(b)(1)(A).

        Finding no clear error, the Court ADOPTS the United States Magistrate Judge’s

 Report and Recommendation [Doc. 22] and MAKES IT THE ORDER OF THE COURT.

 Accordingly, the Court GRANTS Defendants’ Motion to Dismiss [Doc. 17] and

 consequentially, DISMISSES without prejudice Plaintiff’s Complaint [Doc. 1].

        SO ORDERED, this 26th day of January, 2021.

                                           S/ Tilman E. Self, III
                                           TILMAN E. SELF, III, JUDGE
                                           UNITED STATES DISTRICT COURT
